BROWN, Justice
(concurring specially).
Barry Dowdell petitions this Court for certiorari review of the Court of Criminal Appeals’ decision in Dowdell v. State, 854 So.2d 1195 (Ala.Crim.App.2002). Although I understand the concerns expressed by *1206Judge Shaw in his opinion concurring in the result in Dowdell and by Judge Bas-chab in her dissent, I do not believe that the facts of this case — Dowdell’s apparent guilty plea to first-degree rape, his failure to file a direct appeal, and his failure to assert his innocence through DNA testing for almost 15 years — merit granting the petition.